Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Margot Wilson on 2/25/2022.
IN THE CLAIMS
Claim 6 line 1 “according to claim 5” is replaced with –according to claim 1--.
Claims 1-4, 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sjmaenok et al (US 9,897,930) teach (Fig. 4b and associated text) an extreme ultraviolet lithography (EUVL) device comprising: a reticle (on mask table MT) comprising a lithographic pattern to be imaged on a target wafer; a light-transmissive pellicle membrane (100c) mounted in front of, and substantially parallel to, the reticle; an extreme ultraviolet (EUV) illumination system (IL) configured to illuminate the reticle through the light-transmissive pellicle membrane; an imaging system (PS) having an acceptance cone (the imaging system would necessarily have an acceptance cone) configured to capture a portion of the light reflected by the reticle and then transmitted through the light-transmissive pellicle membrane, wherein the imaging system is  that an illumination distribution provided by the EUV illumination system is asymmetric as seen in a source-pupil plane of the EUV illumination system, wherein light reflected by the reticle and then transmitted through the light- transmissive pellicle membrane comprises a non-scattered fraction and a scattered fraction formed by light scattered by the light-transmissive pellicle membrane  and that the scattering axis is oriented with respect to the illumination distribution such that a scattered fraction of the captured portion of light is reduced compared to at least one other orientation of the scattering axis. Pforr et al (US 2013/0295698) disclose the use of asymmetric dipole/quadrupole illumination. It would have been obvious to one or ordinary skill in the art before the filing of the instant application to use the asymmetric illumination taught by Pforr et al, in order to better expose specific patterns on the photomask. Sjmaenok et al as modified by Pforr et al do not appear to disclose that light reflected by the reticle and then transmitted through the light- transmissive pellicle membrane comprises a non-scattered fraction and a scattered fraction formed by light scattered by the light-transmissive pellicle membrane  and that the scattering axis is oriented with respect to the illumination distribution such that a scattered fraction of the captured portion of light is reduced compared to at least one other orientation of the scattering axis.  Gallagher et al (“CNTs in the context of EUV pellicle history”, Proceedings of SPIE; ISSN 0277-786X; VOL 10524; vol 10583, pages 105831E-1 to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        2/25/2022